Title: To George Washington from Major General Nathanael Greene, 25 May 1777
From: Greene, Nathanael
To: Washington, George



Dear Sir
Bound Brook [N.J.] May 25th 1777

I find a great want of Tents in several Brigades—General Maxwell sais he has none neither has he had it in his power to get any. I shall endeavor to get a more particular state today and will notify your Excellency upon the subject. A small detachment of Col. Lewis Regiment came in last Evening without Blankets or Tents and sais there were none to be had at Philadelphia. If that be true we shall be miserably off.
Upon enquiry I find the Camp feever begins to prevail among some of the Troops. Nothing will correct this evil like the free use of Vinegar—the men feed principally upon Animal food, which produces a strong inclination to putrefaction—Vegetables or any other kind of food cannot be had in such plenty as to alter the state of the habit—Vinegar is the only sovereign remidy. Cost what it may I would have it in such plenty as to allow the men a Gill if not a half Pinte a day. If cyder Vinegar cannot be had in such plenty as the State of the Army requires—Vinegar can be made with Molases Water & a little flour—to produce a fermentation one Hogshead of Molases & one Barrel of Rum will make Ten hogsheads of Vinegar.
Vinegar can be made from the simple state of the materials fit for use in a fortnights time—I think it my dear General an object of great importance to preserve the health of the Troops. What can a sickly army do, they are a burden to themselves & the State that employs them—All the accumulated expence of raising & supporting an Army is totally lost—unless you can find means to preserve the health of the Troops—No General however active himself or what ever may be his

knowledge or experience in the Art of War, can execute any thing important while the Hospitals are crowded with the Sick—Besides such a spectacle as we beheld last Campaign is shocking to the feelings of humanity, distressing to the whole Army to accomodate the Sick—but above all the Country is robd of many useful Inhabitants and the Army of many brave Soldiers.
Your own reputation, the protection of the Country and the success of the Campaign are dependant upon the health of the Army. Objects so important in their consequences demands your Excellencies serious attention.
Inclosd is an account of the state of things in Brunswick yesterday Col. Broadheads Piquet was attackt yesterday the Enemy took one foot centry and one Vidett—the latter was lost by attempting too rashly to recover the foot Soldier which however was recoverd but wounded in a most shocking manner.
The Troops are encamping as fast as possible. With love and esteem believe me to be your Excellencies Obedient Servt

N. Greene.

